J-S34022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SETH R. BLACKMAN, JR.                      :
                                               :
                       Appellant               :   No. 1308 WDA 2021

             Appeal from the PCRA Order Entered October 4, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0002933-2019

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SETH R. BLACKMAN, JR.                      :
                                               :
                       Appellant               :   No. 1309 WDA 2021

             Appeal from the PCRA Order Entered October 4, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0003386-2019


BEFORE: DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

CONCURRING MEMORANDUM BY PELLEGRINI, J.:

FILED: DECEMBER 7, 2022

        I concur in the result. My review of the record, the evidentiary hearing,

the PCRA court’s opinion and Blackman’s brief reveals that despite the wording

in his statement of questions involved, Blackman litigated his first four claims

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34022-22


on appeal as sounding in ineffective assistance of counsel. As the majority

memorandum notes, these issues were subsidiary to his general claim of

ineffective assistance of plea counsel. See Majority Memorandum at 5 n.5.

In discussing these issues, he claimed that plea counsel was ineffective for

not objecting to the trial court’s defective colloquy, failing to explain all of the

charges and inducing him to plead guilty to Escape despite a lack of factual

basis to support that charge.          Thus, I disagree with the majority’s

characterization of these claims as direct appeal issues that have been waived.

Nevertheless, I concur in the result because the PCRA court correctly

concluded following the evidentiary hearing that plea counsel was not

ineffective, and that Blackman had entered his plea knowingly, intelligently

and voluntarily.




                                       -2-